Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                             Page 1 of 12 PageID 5825



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF        §
AMERICA,                             §
                                     §
    Plaintiff and Counter-Defendant, §
                                     §
and                                  §
                                     §
WAYNE LAPIERRE,                      §
                                     §
    Third-Party Defendant,           §
                                     §
v.                                   §                                 Case No. 3:19-cv-02074-G
                                     §
ACKERMAN MCQUEEN, INC.,              §
                                     §
    Defendant and Counter-Plaintiff, §
                                     §
and                                  §
                                     §
MERCURY GROUP, INC., HENRY           §
MARTIN, WILLIAM WINKLER,             §
MELANIE MONTGOMERY, AND JESSE §
GREENBERG,                           §
                                     §
    Defendants.

    DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S
          DOCUMENT PRODUCTION AND MOTION FOR SANCTIONS

        Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc., Henry Martin, William Winkler,

Melanie Montgomery, and Jesse Greenberg (collectively, “Defendants”) file this Reply (the

“Reply”) in Support of Motion to Compel Plaintiff’s Document Production and Motion for

Sanctions (the “Motion”) (ECF 54).1




1
  Defendants file this Reply subject to and without waiver of their pending Motion to Disqualify Plaintiff’s Counsel
(William A. Brewer III & Brewer Attorneys & Counselors) (the “Motion to Disqualify”) (ECF 78) and expressly
reserve all rights asserted and remedies requested therein.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                           PAGE 1
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                              Page 2 of 12 PageID 5826



A.      Plaintiff Misstates the Legal Standard for Prevailing Under FRCP 37.

        Plaintiff incorrectly relies upon an unpublished, minority ruling by Judge Kaplan (not

Judge Fish2) as the “standard” for discovery motions in the Northern District. Regardless of which

standard this Court applies, Defendants have exceeded any threshold showing of relevance.

             1. Plaintiff Relies Upon A Minority Position Not Adopted by the Fifth Circuit.

        In Spiegelberg v. Hancock, Judge Kaplan, Magistrate Judge for the Northern District of

Texas, issued an opinion on a motion to compel, asserting that the party resisting discovery did

not have to support its objections until the moving party established a “threshold burden” of

relevance for the discovery sought.3 In support of this holding, Judge Kaplan cited only to (1) an

opinion he himself authored the prior year, and (2) a non-authoritative case from Illinois. Although

Judge Kaplan acknowledged that this ruling was misaligned with prior precedent from the

Northern District, such as Merrill v. Waffle House4 and Fifth Circuit precedent,5 which place the

burden on the party resisting the discovery, he nevertheless proceeded to create this split of

authority in the Northern District.6 Since then, although other cases have cited Spiegelberg for

this burden-shifting proposition, these cases are in the clear minority when compared to Merrill

and its successors.7 Importantly, this minority standard has never been embraced by the Fifth


2
  Spiegelberg Mfg v. Hancock, 3-07-CV-1314-G, 2007 U.S. Dist. 88987 (N.D. Tex. Dec. 3, 2007) (Kaplan, J.).
Although Judge Fish was the Senior Judge in the Spiegelberg case, Magistrate Judge Kaplan authored the opinion
cited by Plaintiff. However, following Judge Kaplan’s ruling, the case was immediately referred to mediation and
settled without Judge Fish adopting or making any ruling in support of, or in reliance upon, Judge Kaplan’s opinion.
It is therefore disingenuous for Plaintiff to state that Judge Fish “instructed” this burden-shifting standard or
“specifically rejected” the majority standard followed by Fifth Circuit. See ECF 70 at 2, 10.
3
  See id. at *2-5.
4
  Merrill v. Waffle House, Inc., 227 F.R.D. 475, 477 (N.D. Tex. 2005) (Lynn, J.).
5
  McLeod, Alexander, Powell and Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990).
6
  See id.
7
  Numerous Northern District cases have acknowledged the split of authority but declined to follow Spiegelberg. See,
e.g., Samsung Elecs. Am. Inc. v. Chung, 325 F.R.D. 578, 595 (N.D. Tex. 2017) (Horan, M.J.); Cub USA Servs., LLC
v. Jetta Operating Co., No. 3:14-CV-2508-D, 2016 U.S. Dist. LEXIS 1399, *1-3 (N.D. Tex. Jan. 7, 2016) (Fitzwater,
J.); Staton Holdings, Inc. v. Russell Ath., Inc., No. 3:09-CV-0419-D, 2010 U.S. Dist. LEXIS 34251, *5-6 (N.D. Tex.
Apr. 7, 2010) (Fitzwater, C.J.). See also, e.g., Gray v. Racetrac Petroleum, Inc., 2019 U.S. Dist LEXIS 192599, at *2
(N.D. Tex. Nov. 5, 2019) (Godbey, J); Kipp v. Laubach, No. 3:17-CV-67-S, 2019 U.S. Dist. LEXIS 119159, at *1-2
(N.D. Tex. July 17, 2019) (Scholer, J.) (following Fifth Circuit majority precedent established by McLeod).


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                           PAGE 2
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                              Page 3 of 12 PageID 5827



Circuit, which continues to place the burden on the resisting party,8 and as Merrill notes, even

when relevance is “not readily apparent to the trial court.”9

             2. Defendants Meet the Minimal Threshold Showing of Relevance.

         Regardless of what standard this Court applies, Defendants clear the bar for any threshold

showing of relevance. First, other legal proceedings (RFPs 6-8, 13, 23, 42-44) are directly relevant

to the parties’ breach-of-contract and fraud claims. It is undisputed that Brewer took over the

NRA’s issues with non-profit status and the NYAG and used this as a basis to audit all of the

NRA’s vendors, including AMc.10 He then fabricated a dispute between the NRA and AMc to

terminate the Services Agreement and steal AMc’s business.11 Yet instead of disclosing this to

AMc, Brewer and the NRA represented that they needed information relating to the Lockton

Affinity lawsuit and for compliance with New York law.12 It is inconceivable for the NRA to

claim that documents relating to this critical backstory is irrelevant given that it reveals how the

falling out between the NRA and AMc began.

         Second, documents about conflicts of interests are directly relevant (RFPs 1-3, 10, 90-91).

It is undisputed that numerous high-ranking NRA officials knew there was a conflict of interest

with the NRA retaining Brewer and his involvement with AMc.13 It is also undisputed that Brewer

created conflicts of interest within the NRA to terminate high-ranking officials who were




8
  See, e.g., O’Bryant v. Walgreen Co., 2020 U.S. App. LEXIS 6212, *16 (5th Cir. Feb. 28, 2020) (citing McLeod for
the proposition that the party resisting discovery bears the initial burden to support objections).
9
  Merrill, 227 F.R.D. at 477; see also Carr v. State Farm Mut. Auto. Ins., 312 F.R.D. 459, 464 (N.D. Tex. 2015)
(Horan, M.J.) (“the governing case law in this jurisdiction provides that, even if certain discovery requests seek
irrelevant information or materials, the party resisting discovery must have a valid objection to each one in order to
escape the production requirement”) (internal quotation omitted).
10
   ECF 57 at Ex. A-3 at 343:10-344:8 [APP 195]; 187:16-188:12 [APP 156], 236:6-237:14 [APP 168-169], 242:11-
22 [APP 170], 255:15-256:4 [APP 173].
11
   ECF 31 at 97-99.
12
   ECF 31 at 99-100.
13
   ECF 57 at Ex. A-3 at 188:13-189:7 [APP156-157], 432:3-434:19 [APP 217-218]; ECF 57 at Ex. A-7 at 128:15-
130:7 [APP 436-437], 152:9-153:16 [APP 442-443], ECF 57 at Ex. A-4 at 374:7-375:4 [APP 324].


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                            PAGE 3
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                          Page 4 of 12 PageID 5828



questioning him.14 When asked about these conflicts, Brewer turned it into an alleged conspiracy

by AMc to dethrone LaPierre solely to deflect attention from himself, which he further used to

cause the termination of the Services Agreement and defamation of AMc.15

        Third, Defendants are entitled to documents relating to the competition between Brewer

and AMc (RFPs 7, 11, 64-65, 87-89), which is repeatedly at issue in this case.16 It is undisputed

that the Brewer Firm has already supplanted AMc as the NRA’s vendor for media and public-

relations services. As set out in the Motion, these requests are not only relevant to the timing and

scope of services, but will likely reveal other information, such as the Brewer Firm’s leaks to the

media to try this case “in the court of public opinion” to gain an advantage over AMc.

B.      Plaintiff Fails to Properly Urge Objections on Relevance and Scope.

        Plaintiff fails to provide support for and meet its burden to show how the requests “have

no possible bearing” on the claims and defenses in this case or are otherwise objectionable.

            1. Plaintiff Fails to Show that Defendants’ Requests “Have No Possible Bearing.”

        Plaintiff argues that numerous discovery requests are irrelevant, but fails to satisfy its

burden to show that they “have no possible bearing” on any claim or defense.17 Plaintiff’s only

attempt to meet this burden is through listing the parties’ claims and defenses and making

conclusory statements of irrelevance. 18 Plaintiff’s attempt to distance itself from LaPierre as

merely some unrelated “third party”19 is artificial and nonsensical because all claims arise out of

the same underlying facts and circumstances. Both the NRA and LaPierre are parties to this



14
   ECF 57 at Ex. A-7 at 163:1-164:15 [APP 445]; ECF 57 at Ex. A-3 at 116:18-21 [APP 138], 255:15-256:4 [APP
173], 319:18-320:4 [APP 189], 341:9-342:1 [APP 195], 343:10-344:8 [APP 195], 395:11-396:15 [APP 208].
15
   See ECF 57 at Ex. A-3 at 395:11-21 [APP 208].
16
   See ECF 31 at 77 (¶ 2), 96-98 (¶¶ 61-69) (repeatedly discussing Brewer and his firm’s conflicts, involvement,
competition with AMc); ECF 79 § A (1)(ii) at 3; ECF 56 at Ex. A-6 at 42:4-19 [APP 390].
17
   ECF 70 at 19-24.
18
   ECF 70 at 12-13, 19.
19
   ECF 70 at 4, 13-14.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                       PAGE 4
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                              Page 5 of 12 PageID 5829



lawsuit, LaPierre runs the NRA, and the Brewer Firm represents them both. The NRA is therefore

one of the proper parties from whom to seek discovery related to the fraud of its Executive Vice

President, and a request for production (rather than a subpoena) is the proper way to seek

documents related to this lawsuit. 20 Furthermore, Defendants’ affirmative defense of fraud

actually identifies LaPierre in his capacity as Executive Vice President of the NRA.21 Plaintiff

failed to meet its burden, and the Court should overrule Plaintiff’s relevance objections.

             2. Plaintiff Failed to Support its Objections as to Scope and Burden.

         In their Motion, Defendants ask the Court to overrule numerous overbreadth and undue

burden objections.22 Plaintiff was required to present evidence of undue burden for each request.23

Yet Plaintiff failed to present any evidence of burden whatsoever, either in the form of affidavit or

argument in its Response. Instead, Plaintiff asserted new objections, never previously asserted,

regarding overbreadth and undue burden for entirely different requests for production.24

         Specifically with regard to Defendants’ requests related to the Brewer Firm’s attorney fees

(RFPs 5, 39, and 43), Plaintiff argues that this information is “premature”25 and suggests that

Defendants should remain completely in the dark as to an entire element of damages until after a

liability determination is made at trial. First, as discussed in the Motion, this information is

directly relevant to one of the critical issues in this litigation: Col. North’s questioning of Brewer’s

fees and engagement that turned into the NRA, LaPierre, and Brewer creating false extortion

claims against AMc to deflect attention away from Brewer and LaPierre and that ultimately led to


20
   FED. R. CIV. P. 34(a)(1).
21
   ECF 31 ¶ 205.
22
   ECF 54 at 2; ECF 55 § D at 20-21.
23
   McKinney/Pearl Rest. Partners, L.P. v. Metro. Life Ins. Co., 322 F.R.D. 235, 242 (N.D. Tex. 2016); Curtis v. Metro.
Life Ins. Co., No. 3:15-CV-2328-B, 2016 U.S. Dist. LEXIS 20182, at *2 (N.D. Tex. Feb 19, 2016).
24
   ECF 70 at 15, 24. With regard to these specific requests (RFPs 5, 7, 39, 43, 64-65, 87-89), Plaintiff only ever
previously objected on relevance and privilege grounds, but now seeks to make its case for burden in its Response.
25
   Defendants conferred categorically about the requests for which they moved to compel, citing specific examples for
each category sought. See Ex. B; Cf. ECF 70 at 23.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                            PAGE 5
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                                  Page 6 of 12 PageID 5830



the termination of the Services Agreement.26

         Second, not only is this argument unsupported by the case Plaintiff cites,27 it leads to absurd

conclusions, such as the halting of a two-phase trial to conduct another round of discovery,

meanwhile leaving Defendants ignorant of their total amount of exposure. More importantly, in

this district, Defendants are entitled to discovery of Plaintiff’s fees to determine their own risk of

liability.28 Because Plaintiff failed to produce any evidence of undue burden for its objections,

both old and new, its objections should be overruled.29

C.       The NRA Exaggerates the Scope of Prior Production and Communications.

         Plaintiff mischaracterizes the communications that occurred during the parties’ conference

on February 3, 2020. Not only did AMc address many more individual requests and categories of

documents sought than Plaintiff represents in its Response,30 but the conference was deliberately

truncated by Plaintiff’s counsel who declined to review AMc’s requests one-by-one, which AMc’s

counsel was prepared to do.31

         Plaintiff also takes extensive liberties with its representations regarding the scope and

responsiveness of its prior document production—boldly claiming that it has already produced

“approximately 33,000 documents comprising more than 90,000 pages,” which it represents are




26
   ECF 57 at Ex. A-3 at 395:11-21 [APP 208]; ECF 31 at 77-79; ECF 79 at Ex. A § B at 4-10.
27
   Plaintiff cites Virginia case, CSX Transp., Inc. v. Peirce, No. 5:05CV202, 2012 WL 5354544, at *2 (N.D. W. Va.
Oct. 29, 2012), where the plaintiff was not required to prove up its attorney fees at trial due to the statutory scheme
on which the lawsuit was based. Here, both parties will be required to properly prove up their claims for attorney fees
at trial. See Universal MRI & Diagnostics, Inc. v. Med. Lien Mgmt. Inc., 497 S.W.3d 653, 663 (Tex. App.—Houston
[14th Dist.] 2016, no pet.), making Plaintiff’s attorney fees both relevant and discoverable.
28
   M3Girl Designs, LLC v. Blue Brownies, LLC, No. 3:09-cv-2390-F, 2011 U.S. Dist. LEXIS 159909, at *16 (N.D.
Tex. Aug. 31, 2011) (“Defendants have an interest in knowing the scope of Plaintiff’s demands for attorneys’ fees so
they can evaluate their potential liability in this case.” Accordingly, “billing statements that attorneys submit to client
are equally discoverable.”)
29
   Plaintiff alleges in Section E of its Response that Defendants first had to move to compel production before
challenging its objections. See ECF 70 at 27. Plaintiff cites no law in support and Defendants have found none.
30
   ECF 70 at 1, 2, 17, 20, 22, 23.
31
   See Ex. B.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                                 PAGE 6
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                                Page 7 of 12 PageID 5831



responsive to all of Defendants’ 177 document requests.32 Yet this is a gross overstatement for

two reasons. First, Plaintiff admits to withholding whole categories of information on the basis of

privilege, relevance, and overbreadth.33 Second, most of the documents in this broad assertion

were produced in the Virginia Action with fewer causes of action (at the time) and parties prior to

the NRA filing this suit in Texas.34 The prior production relates to a narrow subset of claims in

this action and thus, for numerous categories of documents, the NRA has produced nothing.

         Moreover, Plaintiff states that it has already produced responsive documents to several

requests, but provides insufficient support for this assertion.35 Further, the supporting declarations

themselves give inconsistent accounts of the number of documents collected and custodians

searched.36 Although the NRA boasts about the quantity of documents produced, without more

clarity in the NRA’s responses, this is akin to throwing more hay in a stack and saying, “Trust us,

the needles are in there somewhere.”

D.       The Crime-Fraud Exception Overcomes Plaintiff’s Privilege Assertions.

         When a lawyer supplies false information in perpetration of a fraud, that conduct is outside

of his professional duties as a lawyer and no privilege will attach.37 The crime-fraud exception


32
   ECF 70 at 5.
33
   ECF 70 at 10-25.
34
   Plaintiff amended its complaint in the Virginia Action on February 21, 2020 to mirror this case, but then the Virginia
case was stayed on March 18, 2020 before any additional substantive discovery took place.
35
   ECF 70 at 2, n.1. Plaintiff’s Appendix only identifies responsive documents for one single request (RFP 86).
36
   On February 26, 2020, counsel for the NRA (Mr. McKenney) submitted a declaration in support of the NRA’s
Motion to Compel stating that the NRA had collected approximately 6.4 million documents from 72 potential
document custodians. See ECF 59 at Ex. A ¶ 4 (“In connection with the NRA/AMc litigations, the NRA has collected
approximately 6.4 million documents, the vast majority being irrelevant. These documents came from 72 potential
document custodians.”). Now, on March 23, 2020, counsel for the NRA (Mr. Collins) submitted a declaration in
support of the NRA’s Response claiming that by February 3, 2020, the NRA produced more than 28,000 pages from
the files of approximately 120 custodians. See ECF 71 ¶ 15 [APP 009] (“By February 3, 2020, the NRA had produced
more than 79,000 pages and more than 28,000 documents that are relevant and responsive to Defendants’ discovery
requests, the files of approximately 120 custodians.”).
37
   See In re Grand Jury Subpoena, 419 F.3d 329 (5th Cir. 2005); Freeman v. Bianchi, 820 S.W.3d 853, 861 (Tex.
App.—Houston [1st Dist.] 1991, writ denied); Sevachko v. Commonwealth, 35 Va. App. 346, 355 (Va. App. 2001);
Peterson v. Fairfax Hosp. Sys., 32 Va. Cir. 294, 296-97 (1993). “[T]he suggestion of a crime having been committed
was an attempt to deflect attention away from the possibility of” wrongdoing by the party asserting privilege.
Peterson, 32 Va. Cir. at 296. It was further evident when the lawyers acted “contrariwise” to the criminal conduct


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                               PAGE 7
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                                Page 8 of 12 PageID 5832



applies to both Plaintiff and LaPierre who acted in concert with their lawyer, Brewer.38 Evidence

of Brewer’s principal role and direction in that crime and fraud is ample in the record, including

Defendants’ Motion to Disqualify, which they incorporate by reference. Additionally, where

Brewer and his firm are serving in a PR capacity rather than as lawyer, no privilege applies.39

         The fraud, in part, is the extortion narrative Brewer created, including false representations

of fact that North, AMc, and all the other ousted NRA officials attempted a “coup” against

LaPierre.40 As with the Peterson case, Brewer makes (and directs others to make) these statements

to deflect attention from increasing questions about the scope of his engagement, his $100,000 per

day fees,41 and his ethical conflicts.42

         Overwhelming evidence is already before the Court regarding Brewer’s effort to fabricate

evidence in furtherance of this extortion narrative. 43 Yet, NRA testimony unequivocally

establishes no extortion by North or AMc.44 Whenever questioned about the underlying facts or

the source of facts concerning the extortion narrative, the Brewer Firm asserts privilege, covering



they alleged when they withheld information and retained files rather than assisting others in an investigation. Id. at
297. The court found the evidence sufficient to support the plaintiffs’ argument that counsel asserting privilege did
so “to minimize, by whatever means possible, its exposure to damages in the event of a lawsuit.” Id.
38
   Plaintiff cited to In re Grand Jury Subpoenas to argue the request for the privileged communications is overbroad.
See ECF 70 at 17 & n.66. But that court ruled that the exception excludes from privilege all communications made
in furtherance of a crime or fraud. See In re Grand Jury Subpoenas, 419 F.3d at 347. Plaintiff may complain that
Defendants’ request seeks too many privileged documents (e.g., 100 vs. 10), but if all 100 communications were in
furtherance of the crime or fraud, then all 100 are excluded from privilege.
39
   Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 475 (N.D. Tex. 2004) (“Where an attorney is functioning
in some other capacity … there is no privilege.”).
40
   ECF 31 at 77-79; ECF 79 at Ex. A at 4-10, 21; ECF 81 at A-2 at 395:11-17 [APP 156].
41
   Plaintiff represented to this Court that Defendants already have the information they need based on its assertion that
“multiple NRA witnesses testified that an NRA attorney personally knew and proposed retaining Mr. Brewer as the
NRA’s counsel, and that counsel’s bills were scrutinized by Plaintiff’s General Counsel.” ECF 70 at 16. Plaintiff
then cites documents that Defendants filed under seal based upon Plaintiff’s designations of confidentiality, which
Plaintiff has now waived. What Plaintiff failed to disclose is that same attorney said Brewer exceeded the original
scope of his representation, which became a conflict of interest once he represented Plaintiff in these lawsuits against
AMc because of his familial ties and animus against AMc’s Angus McQueen. That same attorney also testified that
Brewer ousted him and added him to the false narrative of some conspiracy against LaPierre when that attorney
questioned Brewer’s fees.
42
   See ECF 79 at Ex. A at 5-10, 21.
43
   See ECF 79 at Ex. A at 4-10, 21.
44
   ECF 79 at Ex. A at 21, n.126.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                               PAGE 8
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                               Page 9 of 12 PageID 5833



up that Brewer is the source.45 By creating facts, and being the only individual with “knowledge”

of non-existent facts, Brewer knew the representations were false when he made them and directed

others to make the same.

         Brewer was able to turn the NRA against North (and AMc) to unseat North as President,

dilute North’s influence, deflect attention from himself and LaPierre, and terminate the Services

Agreement—all to avoid any investigation into his fees and ethical conflicts. Ultimately, the NRA,

the media, and the public all relied upon the narrative by (a) ousting North, (b) terminating the

Services Agreement, and (c) publishing defamatory statements about AMc, including to the media.

AMc suffered harm as a result. For the foregoing reasons, the crime-fraud exception precludes

application of the attorney-client privilege, which extends to the entire related subject matter, such

as RFPs 4, 6-9, 12-13, 16-17, 23, 41, 44, 79 (related to Brewer’s retention); RFPs 5, 39, 40, 42, 43

(related to Brewer’s billing); RFPs 47, 101 (related to documents from Forensic Risk Alliance,

discussed below); and RFP 54 (related to Josh Powell).46

E.       Defendants Are Entitled to Forensic Risk Alliance and Public Relations Documents.

         Defendants moved to compel Plaintiff to produce documents in response to RFP 47 and

101 related to audit documents with its auditing firm, Forensic Risk Alliance (“FRA”), and

documents relating to PR communications.47 The PR documents are not privileged at all (not

merely excepted from privilege) because they were not communications made for rendering legal




45
   ECF 79 at Ex. A at 21, n.127.
46
   See SEC v. Microtune, Inc., 258 F.R.D. 310, 317 (N.D. Tex. 2009); In re Itron, Inc., 883 F.3d 553, 558 (5th Cir.
2018) (“And to prevent selective or misleading disclosures, fairness dictates that the waiver extend to related subject
matter.”); SEC v. Brady, 238 F.R.D. 429, 441 (N.D. Tex. 2006); In re Fisher & Paykel Appliances, Inc., 420 S.W.3d
842, 851 (Tex. App.—Dallas 2014, pet. denied) (refusing to recognize the “selective waiver” doctrine); TEX. R. EVID.
511(b)(1); Commonwealth v. Edwards, 235 Va. 499, 510 (Va. 1988).
47
   See ECF 55 § C (1)(d) at 13-15.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                             PAGE 9
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                             Page 10 of 12 PageID 5834



advice.48 As for the FRA documents, Plaintiff makes vague and conclusory misstatements about

the scope and terms of the Virginia court’s ruling on FRA.49

             1. Plaintiff’s Communications with FRA Are Excepted from Privilege.

        As briefed in the Motion, Plaintiff made “offensive use” of the FRA documents by relying

on the audits to make damning statements about AMc in its pleadings and the media and then

withholding these documents from production.50 Stated differently, the basis for one of Plaintiff’s

fundamental causes of action against Defendants relates to the very information they are claiming

is privileged.51 Moreover, this information is likely case dispositive, conclusively proving that

AMc complied with the audit, which is information that AMc cannot obtain from any other source.

Without access to the FRA documents, AMc cannot fully or fairly defend itself.

        If, as Plaintiff says, it “did not offer or rely on, and did not intend to offer or rely in the

future on, any of the privileged or work-product protected opinions and conclusions generated by

FRA,” then communications with FRA are not necessary for giving legal advice.52 Plaintiff then

contends it will rely only on the facts of the FRA audit, but it blocks discovery into those facts.53

             2. Plaintiff Misrepresents the Virginia Court’s Holding.

        Plaintiff claims the Virginia court “rejected” Defendants’ arguments related to the

production of the FRA documents, which is inaccurate for two reasons. First, the Virginia court



48
   See ECF 80 at Ex. A-66; ECF 55 at 15 (discussing Harding v. Cty. of Dall., Civ. Action No. 3:15-CV-0131-D, 2016
U.S. Dist. LEXIS 177937 (N.D. Tex. Dec. 23, 2016) and Fed. R. Civ. P. 26(b)(2)(A)). Plaintiff failed to address the
case law, statute, and arguments regarding lack of privilege and offensive use concerning the PR documents. Plaintiff
waived any arguments or objections to same.
49
   ECF 70 at 25-26.
50
   ECF 55 at 6-7, 15-17.
51
   ECF 18 ¶¶ 56, 168-173.
52
   ECF 70 at 25; Navigant, 220 F.R.D.at 473 (N.D. Tex. 2004) (The attorney-client privilege protects “only those
disclosures necessary to obtain information legal advice.”) (emphasis added); see also ECF 55 at 6, 15.
53
   ECF 70 at 26. In the very deposition of the FRA representative, the Brewer Firm objected on privilege to questions
about those underlying facts, including, for instance, whether FRA received all the documents it requested from AMc
and whether AMc cooperated. Both are case-dispositive facts relating to Plaintiff’s breach of contract claim alleging
AMc refused to cooperate with audits/reviews and to AMc’s defamation claim based partly upon that allegation.


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                           PAGE 10
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                                Page 11 of 12 PageID 5835



did not rule on the “offensive use” doctrine or classification of the FRA documents as either

attorney-client communications or opinion work product, so the issue was not “fully briefed”54 (or

briefed at all) in any sense. In fact, when Defendants later filed a motion challenging those

privileges, the Virginia court never reached the arguments before it stayed the case.55 Second,

although the court allowed Plaintiff to withhold documents it self-classified as privileged, the court

expressly acknowledged the possibility that Defendants would eventually need access to the

documents to present their defense and left open the option to request an in camera review.56

Plaintiff’s assertion that these issues were “fully briefed” or “rejected” are simply not true.

                                                      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request and pray

that the Court grant the Motion and the relief requested therein.




54
   ECF 70 at 26.
55
   Ex. B-1 at 65:20-69:7, 148:9-21 (Feb. 6, 2020 Hr’g Tr.) (“So I will withhold any ruling on the issue with regard to
the in-camera review of the [FRA] documents since I suspect ultimately the trial judge is going to have to do that once
you—this matter is ultimately decided when it’s going to be heard.”). Although a Reply is typically not the place for
new evidence, Plaintiff’s misrepresentation to this Court about the status of the Virginia arguments and ruling
concerning FRA documents requires this addition.
56
   ECF 71 at Ex. G at 80:22-81:8 [APP 479-480] (“I think we get right back to doing what’s fair. I think we may
ultimately have to kind of deal with this in the sense that [AMc is] entitled to defend this case, and I don’t know if we
can just kind of keep all the necessary material away from them that may be a part of any defense that they may have.
Right now, I’ll leave my ruling as it stands, and I’m sure that I will see you again.”).


DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION                               PAGE 11
Case 3:19-cv-02074-G-BK Document 90 Filed 04/06/20                     Page 12 of 12 PageID 5836



Dated: April 6, 2020.

                                                Respectfully submitted,

                                                /s/ Brian E. Mason
                                                G. Michael Gruber, Esq.
                                                Texas Bar No. 08555400
                                                gruber.mike@dorsey.com
                                                Jay J. Madrid, Esq.
                                                Texas Bar No. 12802000
                                                madrid.jay@dorsey.com
                                                J. Brian Vanderwoude, Esq.
                                                Texas Bar No. 24047558
                                                vanderwoude.brian@dorsey.com
                                                Brian E. Mason, Esq.
                                                Texas Bar No. 24079906
                                                mason.brian@dorsey.com
                                                DORSEY & WHITNEY LLP
                                                300 Crescent Court, Suite 400
                                                Dallas, Texas 75201
                                                (214) 981-9900 Phone
                                                (214) 981-9901 Facsimile

                                                ATTORNEYS FOR DEFENDANTS
                                                ACKERMAN MCQUEEN, INC., MERCURY
                                                GROUP, INC., HENRY MARTIN, JESSE
                                                GREENBERG, WILLIAM WINKLER, AND
                                                MELANIE MONTGOMERY



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2020, I filed the foregoing document with the clerk of court
for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
of Civil Procedure 5(b)(2).

                                                /s/ Brian E. Mason
                                                Brian E. Mason




DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL PLAINTIFF’S DOCUMENT PRODUCTION              PAGE 12
